Citation Nr: 1530070	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to additional accrued benefits in excess of $2,112.00.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to February 1946.  He died in June 2002.  His surviving spouse filed a claim for a survivor's pension with aid and attendance in October 2011.  She passed away in December 2011 while the application was pending.  The appellant is her daughter-in-law.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's surviving spouse filed a claim for a survivor's pension with aid and attendance in September 2011.

2.  The Veteran's surviving spouse died in December 2011.

3.  The Veteran's surviving spouse was entitled to payment of a survivor's pension with aid and attendance in October and November 2011.

4.  The Maximum Annual Pension Rate for a survivor's pension with aid and attendance without dependents for the period on appeal was $12,681.00, effective December 1, 2009, which constitutes a payment of approximately $1,056.00 per month of entitlement.  

5.  The appellant has been awarded the full $2,112.00 of accrued benefits due to the Veteran's surviving spouse at the time of her death.  


CONCLUSION OF LAW

There is no legal basis to award accrued benefits in excess of $2,112.00.  38 U.S.C. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has authorized the payment of certain accrued benefits upon death of a beneficiary pursuant to 38 U.S.C.A § 5121.  Periodic monetary benefits under laws administered by VA to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a surviving spouse or remarried surviving spouse, be paid to the children of the deceased veteran.  38 U.S.C. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

Here, the Veteran's surviving spouse filed a claim for a survivor's pension with aid and attendance in September 2011.  She died in December 2011.  The Agency of Original Jurisdiction (AOJ) determined she was eligible for the benefit sought based on evidence in the file at the time of her death.  The effective date of her award was the date of her claim.  See 38 U.S.C. § 5110.  The commencement of the period of payment was the first day of the calendar month following the month in which the award became effective under 38 U.S.C.A. § 5110.  See 38 U.S.C.A. § 5111.  The period of payment terminated on the last day of the month before her death.  See 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. §§ 3.500(g); 3.1003(a).  Thus, the Veteran's surviving spouse was entitled to receive VA benefit payments for a survivor's pension with aid and attendance for October and November 2011.  

The Maximum Annual Pension Rate (MAPR) for a survivor's pension with aid and attendance without dependents for the period on appeal was $12,681.00, effective December 1, 2009, which constitutes a payment of approximately $1,056.00 per month of entitlement.  See Dep't of Veterans Affairs, Survivors Pension Rate Tables, http://www.benefits.va.gov/PENSION/rates_survivor_pen09.asp.  

The appellant has already been awarded the full $2,112.00 of accrued benefits due to the Veteran's surviving spouse at the time of her death.  VA cannot authorize payment or reimbursement beyond the total amount of accrued benefits due at the payee's death.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")).  Thus, the law is dispositive, and the claim must be denied based upon a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).


ORDER

Entitlement to additional accrued benefits in excess of $2,112.00 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


